Citation Nr: 9916757	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-02 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a plantar wart of the 
right foot, postoperative, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for a 
rating in excess of 10 percent for his plantar wart of the 
right foot.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's plantar wart of the right foot is currently 
manifested by a small callus-type formation, characterized by 
a physician as "relatively trivial," which causes pain 
after extended periods of walking or standing.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for a plantar wart of the right foot, postoperative, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7819-7804 
(1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for a plantar 
wart of the right foot is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") has held that a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to render the claim well grounded.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's disorder have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's plantar wart of the right foot includes the report 
of a VA examination conducted in March 1997.  At that time, 
the veteran reported that he had suffered from a plantar wart 
on his right foot under the fifth metatarsal head since 1977.  
He also stated that he had undergone unsuccessful surgery for 
the disorder.  At the time of examination, the veteran 
complained of pain with walking.  Physical examination 
revealed that the veteran's feet were unremarkable except for 
a callus on the right foot over the head of the fifth 
metatarsal on the plantar aspect.  The examiner diagnosed a 
callus or plantar wart of the right foot.  The examiner 
commented further that "[t]hese things can be treated with a 
little insight on the part of the patient and properly but 
this has never been achieved with this patient."  He further 
noted that "[t]he wart itself is relatively trivial."

The Board notes that this examiner also conducted two other 
examinations that same day for left knee pain and low back 
pain, both of which the veteran attributed to his plantar 
wart.  Although these examination reports did not comment on 
the severity of the veteran's plantar wart itself, they are 
notable in that the examiner stated that, in both cases, the 
joint pain was caused not by the wart itself but by the 
veteran's adaptation to the wart.  He stated that the 
solution would be to treat the wart itself, but that that 
would be quite difficult due to the lack of motivation and 
insight on the part of the veteran to treating the plantar 
wart.

The veteran's plantar wart of the right foot has been 
evaluated as 10 percent disabling under the criteria of 38 
C.F.R. § 4.118, Diagnostic Code 7819, pursuant to which the 
severity of benign new skin growths is evaluated.  DC 7819 
states that such growths are to be rated as scars, 
disfigurement, etc., under the appropriate code.  The 
veteran's plantar wart has therefore been rated under DC 
7804, pursuant to which the severity of scars which are 
superficial, tender, and painful on objective demonstration 
are evaluated.  Under this code section, a 10 percent rating 
is the only, and therefore the highest, rating that can be 
assigned.  Since the veteran's plantar wart has been shown to 
be painful, the Board finds that a 10 percent rating under DC 
7819-7804 is warranted.  However, as a higher rating is not 
provided, an increased rating is not available under this 
code.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the provisions of other, 
related codes.  In this regard, the Board has considered DC 
5276, pursuant to which the severity of flatfoot is 
evaluated.  Since the veteran is only service connected for 
his right foot, the ratings for unilateral impairment are for 
application.  Under this code, a 10 percent rating is 
warranted for moderate flatfoot, with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  A 20 percent rating is warranted for severe 
flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Finally, a 30 percent rating is warranted for 
pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

A review of the evidence reveals that the veteran's plantar 
wart is manifested primarily by complaints of pain after 
walking, standing for long periods, or engaging in other 
activity involving pressure on the right foot, as set forth 
in various correspondence sent to VA by the veteran and his 
wife and as noted at the time of examination.  He asserts 
that this tenderness has caused him to walk on his heels to 
alleviate the pain.  However, the objective medical findings 
relating to the wart are rather minimal, with the most recent 
examination finding the veteran's foot to be unremarkable 
except for a "relatively trivial" callus on the right foot.  
The Board finds that this symptomatology corresponds to no 
more than the moderate level of severity contemplated by a 10 
percent rating under DC 5276. 

The Board has also considered DC 5284, pursuant to which the 
severity of foot injuries not contemplated by other codes is 
evaluated.  Under this code, a 10 percent rating is warranted 
for moderate foot injuries.  A 20 percent rating is warranted 
if such injuries are moderately severe.  Finally, a 30 
percent rating is warranted if such injuries are severe.  
However, the Board again finds that, given the relative lack 
of evidence of medical pathology, the veteran's plantar wart 
is no more than moderate in severity, which warrants a 10 
percent rating under DC 5284.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's plantar 
wart of the right foot.  The Board would point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the Court held that 
the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet.App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for a plantar wart of the 
right foot, postoperative, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

